Citation Nr: 9919530	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for sinusitis.

2.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance, or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
August 1945. 

This appeal arises from a December 1997 decision by a 
Department of Veterans' Affairs (VA) Regional Office (RO), in 
Wichita, Kansas, in which the RO denied the veteran's claims 
for service connection for sinusitis and entitlement to 
special monthly pension based upon the need for regular aid 
and attendance, or at the housebound rate.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1945, the RO 
denied a claim by the appellant for entitlement to service 
connection for a sinus condition.

2.  The evidence received since the RO's August 1945 decision 
is new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.

3.  The claims file does not contain competent evidence 
showing that the veteran's sinusitis is related to his 
service.

4.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, is not substantially confined to his 
dwelling and the immediate premises, and does not need the 
aid and assistance of another person to perform the routine 
activities of daily living.

5. The veteran does not have a single disability rated at 100 
percent and an additional disability independently rated 
at 60 percent or more.

6.  The veteran is not in fact housebound.



CONCLUSIONS OF LAW

1.  The RO's August 1945 decision, denying a claim of 
entitlement to service connection for a sinus condition, 
became final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been received since the 
RO's August 1945 decision denying the appellant's claim for a 
sinus condition, and the claim for sinusitis is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The criteria for the award of an increased special 
monthly pension, based on the need for aid and attendance, or 
by reason of being permanently housebound, have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

As an initial matter, the Board notes that in an August 1945 
decision, the RO denied a claim of entitlement to service 
connection for a sinus condition.  A review of that 
determination reveals that the RO found that the submitted 
evidence did not show that the veteran currently had 
sinusitis.  The RO's August 1945 decision was final.  38 
U.S.C.A. § 7105(b).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In August 1997, the veteran filed an application to reopen 
his claim for service connection for sinusitis.  In December 
1997, the RO reopened the veteran's claim and apparently 
denied it on the merits.  After additional evidence was 
submitted, the RO again denied the claim in August 1998.  
However, despite the RO's denial of this claim on the merits, 
the Board must consider whether new and material evidence has 
been submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 

After reviewing the record from a longitudinal perspective, 
the Board agrees and finds that new and material evidence has 
been received to reopen the veteran's claim of service 
connection for sinusitis.  When a claimant seeks to reopen a 
claim based upon additional evidence, VA must perform a 
three-step analysis.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  First, VA must determine whether the evidence is 
new and material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, if the claim is found to be 
well grounded, the third step of the Elkins analysis requires 
VA to evaluate the claim on the merits after ensuring the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins, 12 Vet. 
App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
RO's August 1945 decision.

In August 1945, the RO denied the veteran's claim after 
finding that the veteran had not shown that he currently has 
a sinus condition.  However, evidence received since the RO's 
August 1945 decision includes a VA outpatient treatment 
record, dated in October 1997, which contains an assessment 
of sinusitis.  As this evidence was not of record at the time 
of the Board's August 1945 decision, and as this evidence 
contains a competent opinion showing sinusitis, this evidence 
is not cumulative, and is "new" within the meaning of 
Elkins, supra.  The Board further finds that as there was no 
competent evidence showing that the veteran had sinusitis at 
the time of the RO's August 1945 decision, this evidence is 
probative of the issue at hand, and is material.  
Accordingly, the Board finds that new and material evidence 
has been submitted.  The claim for sinusitis is therefore 
reopened, and the Board proceeds with its review of the 
evidence on a de novo basis. 


II.  Service Connection

The veteran essentially asserts that he has sinusitis as a 
result of his service.  In particular, he argues that he was 
treated for sinusitis at VA facilities in the late 1940's and 
early 1950's, and that this treatment is probative evidence 
of his claim.  In December 1997, the RO denied his claim as 
not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  If 
a condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection. 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under current case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

The initial question in this case is whether the veteran has 
presented a well grounded claim for service connection.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

Service medical records include the veteran's separation 
examination report, dated in August 1945, which contains a 
notation of "no sinus pathology."  The remainder of the 
service medical records are silent as to complaints, 
treatment or a diagnosis involving a sinus condition.

Post-service treatment records include a VA examination 
report, dated in July 1948, which shows that although the 
veteran complained of a nasal obstruction, there was no 
disease found of the eyes, ears, nose or throat.  Reports 
from the Jefferson Barracks' VA hospital, dated in December 
1948, April 1949 and May 1949 do not show a diagnosis 
involving the sinuses.  

A VA hospital report, dated in April 1968, contains a 
diagnosis of sinusitis.  VA outpatient treatment reports, 
dated between March and October of 1997, contain 
diagnoses/assessments of "rule out sinusitis" and 
sinusitis.

The Board finds that the claim for service connection for 
sinusitis is not well grounded.  The first diagnosis of 
sinusitis was in April 1968, approximately 23 years after the 
veteran's separation from service.  Furthermore, the claims 
file does not currently contain competent evidence showing 
that that there is a nexus or link between the veteran's 
current sinusitis and any incident or manifestation during 
his service.  Moreover, the record does not include any 
medical opinion linking the continuity of symptoms reported 
by the veteran to current sinusitis so as to well-ground his 
claim under Savage v. Gober, 10 Vet. App. 488 (1997).  
Accordingly, his claim is not well grounded and must be 
denied on that basis.

The only evidence of a link between the veteran's sinusitis 
and his service are his own statements.  However, the 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion as to medical causation, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and his 
statements may not serve to well ground the claim. 38 
U.S.C.A. § 5107(a).  

The Board is unaware from the record of specifically 
identified documents which would be material and relevant to 
the claim and which have not been obtained or requested. In 
this regard, the Board notes that the veteran has argued that 
medical records of treatment at a VA facility in St. Louis 
exist which would be probative of his claim and which show 
that he underwent a sinus operation sometime in the late 
1940's or early 1950's.  In this regard, the RO sent requests 
for records of the veteran's treatment dating from 1945 to 
the present to VA Medical Centers (VAMCs) in both Kansas City 
and St. Louis.  However, in replies received in December 
1997, both VAMCs reported that no additional records could be 
located.  Therefore, to the extent that additional records of 
VA treatment may exist, the RO has attempted to obtain such 
records and it has been determined that they cannot be 
located.  The Board further notes that the available medical 
records include the previously discussed May 1949 VA hospital 
report from the Jefferson Barracks VAMC which shows that the 
veteran underwent a tonsillectomy.  In addition, another 
Jefferson Barracks VAMC report, dated in April 1950, shows 
that the veteran was surgically treated for a deviated nasal 
septum.  Neither of these records reflect treatment for a 
sinus condition. However, VA has a duty to advise the veteran 
that, should he obtain medical evidence in support of his 
contentions, it may be sufficient to reopen his claim.  See 
McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


III.  Special Monthly Pension

Preliminarily, the Board finds that the veteran's claim of 
entitlement to special monthly pension is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a) (West 1991).  For 
pension purposes, a person shall be considered to be in need 
of regular aid and attendance if such person is (1) a patient 
in a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly so helpless or blind 
as to need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b).

A veteran will be considered in need of regular aid and 
attendance if he or she: 
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in          38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran may also be entitled to special monthly pension if 
found to be housebound as contemplated by regulations.  See 
38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(a).  If a veteran is 
not in need of regular aid and attendance, but has a single 
disability rated as 100 percent disabling and additional 
disabilities independently ratable at 60 percent or more 
under VA's Schedule for Rating Disabilities, or is 
"permanently housebound" by reason of disability, he is 
entitled to pension benefits.  The "permanently housebound" 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disabilities and resultant 
confinement will continue throughout his lifetime.  See 38 
C.F.R. § 3.351(d).

The record in the instant case reveals that VA disability 
pension benefits were awarded the veteran in November 1975, 
based on nonservice-connected disabilities.  of organic brain 
syndrome, evaluated as 50 percent disabling, and peripheral 
vascular disease, evaluated as 20 percent disabling.  The 
veteran's other nonservice connected disabilities are pes 
planus, tonsillitis, chronic sinus disorder, gastrointestinal 
disease, and a right forearm laceration, with all 
disabilities evaluated as 0 percent disabling.  The Board 
notes that the veteran has been granted service connection 
for right mastoiditis, and hemorrhoids, with both 
disabilities evaluated as 0 percent disabling.  All of the 
aforementioned evaluations are still currently in effect.

VA outpatient reports, dated in 1997, show that the veteran 
reported that he was still driving, and that he began living 
in a VA domiciliary in February 1997 because he needed 
shelter.  Over the course of his stay he was given several 
multiple-day passes and he frequently went to visit his wife 
on weekends.  The records indicate that he was able to 
ambulate with a cane.  These records, and records from Dr. 
James F. Terry, and Bradley D. Connett, M.D., also indicate 
that the veteran has been receiving treatment for prostate 
symptoms, and adenocarcinoma of the prostate, since about 
1991, and that he underwent a bilateral orchiectomy in 
February 1997.  He apparently moved in with a family member 
in late 1997.

A VA examination report for housebound status or permanent 
need for regular aid and attendance, dated in December 1997, 
shows that the veteran was found to be well-developed and 
well-nourished, with no restrictions of his upper 
extremities.  The veteran's right knee was noted to have 
degenerative joint disease and patellar chondromalacia, and 
the examiner noted that the veteran required a cane to 
ambulate, and that he had a limp.  There were no restrictions 
of the spine, trunk or neck.  The veteran also reported a 
history of "on and off" dizziness.  The examiner further 
indicated that the veteran could walk without the assistance 
of another (with a cane), that he was able to leave his home 
or premises everyday.  The diagnoses were history of 
prostatic cancer, COPD (chronic obstructive pulmonary 
disease), DVT (deep vein thrombosis), OA (osteoarthritis) and 
patellar chondromalacia of the right knee, history of 
Parkinson's, hemorrhoids, depression, and history of 
sinusitis.  The examiner concluded that daily skilled 
services were not indicated.

In his substantive appeal, the veteran argues that his family 
"sees to his needs" and that he "is never alone to any 
great extent."  He further stated that when he goes out to 
eat he always rides with somebody else.  In his notice of 
disagreement, he also argued that he gets extremely short of 
breath in just a few steps, and that his mental condition is 
so poor that he frequently misunderstands the instructions or 
forgets to take his medications.

The question to be decided in this case is whether the 
veteran is entitled to special monthly pension based upon the 
need for regular aid and attendance, or at the housebound 
rate.  Based on its review of the record, the Board finds 
that the requirements for special monthly pension have not 
been met.  In particular, the VA examination report for 
housebound status or permanent need for regular aid and 
attendance, dated in December 1997, and the VA outpatient 
reports, show that there is no indication that he is 
incapable of performing the routine activities of daily 
living.  The evidence shows that he lived in a domiciliary 
for much of 1997, and that he was frequently away on weekend, 
or other, passes in which he was driving.  He is neither 
blind, nor nearly blind, nor is he a patient in a nursing 
home because of mental or physical incapacity.  With regard 
to the veteran's arguments concerning shortness of breath and 
forgetfulness, although the veteran's diagnoses include COPD 
and a "history of Parkinson's," there is no medical 
evidence showing that the veteran currently has significant 
symptoms of either of these disorders, and the medical 
evidence does not otherwise show that the veteran has met the 
required criteria for special monthly pension.  Accordingly, 
his claim must be denied.

In reaching this decision, the Board has considered a letter 
from a VA psychiatrist, Pilar J. Franco, M.D., dated in 
September 1973, and two letters from a private physician, Dr. 
A.S. Salam, dated in May 1977 and December 1982, 
respectively, in which both examiners essentially stated that 
the veteran's wife must stay home and take care of him.  Dr. 
Salam indicated this was due to blackout spells.  However, VA 
outpatient records, dated between October and December of 
1997, show that the veteran reported that he had not had 
seizures since 1989, and these records otherwise demonstrate 
that the veteran's seizure disorder has been asymptomatic for 
years, and that he does not require medication for its 
control.  A December 1997 electroencephalogram showed no 
epileptiform activity.  The Board therefore finds that the 
probative value of the physicians' letters many years ago is 
outweighed by the more recent medical evidence which 
indicates that the veteran is not in fact housebound and that 
he does not require regular aid and attendance of another 
person.

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension have been met at 
this time.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit favorable action on the veteran's claim.  
38 U.S.C.A. § 5107(b).


IV.  Conclusion

The Board acknowledges that the case file includes records 
which indicate that the veteran has been receiving benefits 
from the Social Security Administration (SSA).  However, the 
Board has determined that these claims may be fully and 
fairly adjudicated without obtaining the veteran's SSA 
records.  The veteran's service connection claim has been 
denied because there is no competent evidence of a nexus 
between his current sinusitis and his active service, which 
ended about 54 years ago, in 1945.  His claim for special 
monthly pension has been denied because the required criteria 
have not been met.  There is no indication that the SSA's 
records contain information relevant to these issues.  
Furthermore, the veteran has not identified the SSA's records 
as pertinent to his claim, and it appears that the veteran 
has been receiving SSA benefits since about 1977.  Therefore, 
the Board has determined that securing any SSA records would 
not add pertinent evidence, and the Board's duty to assist is 
not triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Furthermore, VA's duty to assist a veteran in the development 
of a claim applies only to a well grounded claim, and thus 
does not apply to the claim for service connection for 
sinusitis.  Epps.


ORDER

Service connection for sinusitis is denied.

Special monthly pension by reason of the need for aid and 
attendance of another person or housebound status is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

